DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Status of Claims
3.	Claims 1-16 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
5.	The receipt of Drawings is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6, 7, 10, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katamoto (US PAT. No. 6,285,842 B1).

	Referring to Claim 1, Katamoto teaches an information processing apparatus (See Katamoto, Fig. 1, Copy Machine 1) comprising:
a display (See Katamoto, Fig. 3, Display 13, Col. lines 46-65,
FIG. 3 shows the display 13 disposed in a central portion of the operation panel 11 provided on the top of the copying machine body 1, and a transparent touch-sensitive panel 12 is provided on a surface of the display 13.);
a controller (See Katamoto, Fig. 2, Operation Panel Control 47) configured to cause the display to display a punch setting (See Katamoto, Fig. 25, Widthwise Punch and Lengthwise Punch, Col. 9 lines 41-46, The operation panel control unit 47 serves as a display control section to control a display provided on the operation panel on the basis of the display data inputted from the CPU 44. Thus, the operator can confirm the operation state of the copying machine and the image forming conditions by viewing information displayed on the display.)
wherein, in a case that images corresponding to a first number of pages are arranged on a surface of a sheet (See Katamoto, Fig. 24, Col. 19 lines 50-55, On the screen of the display 13 of this embodiment, a message area 141 and a copy number display area 146 are located at the top thereof, and a schematic icon 142 and a preview icon 143 indicative of the state of a sheet carrying a copy image formed thereon are displayed in left and right intermediate portions thereof.), the controller causes the display to display a first punch setting (See Katamoto, Fig. 25, Widthwise Punch) and a second punch setting (See Katamoto, Fig. 25, Lengthwise Punch) as options (See Katamoto, Fig. 25, Col. 20 lines 49-52, Display 13 shown in Figs. 25, displays both the Widthwise and Lengthwise Punch Setting icons as post-processing operation buttons), and 
wherein, in a case that images corresponding to a second number of pages are arranged on the surface of the sheet (See Katamoto, Fig. 4, Icon 134B, Col. 11 lines 20-23, a document icon 134a schematically representing a document original and a copy icon 134b schematically representing a sheet carrying a copy image thereon are displayed in the icon display area 134), the controller causes the display to display the first punch setting as an option without displaying the second punch setting as an option (See Katamota, Fig. 25, Widthwise Punch 152, Col. lines 53-56, When a widthwise punch key 152 and a corner staple key 153 are operated, for example, the none key 151 is returned to a normal display state, and the widthwise punch key 152 and the corner staple key 153 are highlighted as shown in Fig. 26).


Referring to Claim 4, Katamoto teaches the information processing apparatus according to claim 1 (See Katamoto, Fig. 1, Copy Machine 1), wherein the second number of pages is nine (See Katamoto, Fig. 22, Col. 12 lines 25-30, The Nine pages displayed include four regular pages and 5 irregular pages…In the icon display area 134, the document icon 134a and the copy icon 134b are displayed in any of nine display sizes for four regular sheet sizes including A3, B4, A4 and B5 sizes, and five irregular sheet sizes including a size greater than A3 size, a size smaller than B5 size and intermediate sizes between the respective regular sizes.). 

Referring to Claim 5, Katamoto teaches the information processing apparatus according to claim 1 (See Katamoto, Fig. 1, Copy Machine 1), wherein, in the case that images corresponding to the second number of pages are arranged on the surface of the sheet, the first punch setting is displayed as the option regardless of a binding direction (See Katamoto, Fig. 25, Col. 20 lines 53-63, When a widthwise punch key 152 and a corner staple key 153 are operated, for example, the none key 151 is returned to a normal display state, and the widthwise punch key 152 and the corner staple key 153 are highlighted, as shown in FIG. 26, to indicate that a punching process for formation of binding holes along a left edge of each copy sheet and a stapling process for stapling an upper left corner of a stack of copy sheets have been selected. Further, the preview icon 143 represents the stack of copy sheets formed with binding holes along the left edge thereof and stapled at the upper left corner thereof.).

	Referring to Claim 6, Katamoto teaches the information processing apparatus according to claim 5 (See Katamoto, Fig. 1, Copy Machine 1), wherein the controller is further configured (i) to determine whether the second punch setting is displayed as the option based on the binding direction (See Katamoto, Col. 1 lines 50-65, Upon inputting of a plurality of copying conditions, the copy icon is displayed on the display device as representing a copy sheet to be obtained by processing the original image under the inputted copying conditions in sequence. Where a binding margin of 30 mm is inputted, for example, the document icon and the copy icon are respectively displayed on the display device as representing the document original and a copy sheet which carries thereon the original image with a binding margin of 30 mm. Where a scaling factor of 115% is further inputted, the document icon and the copy icon are respectively displayed on the display device as representing the document original and a copy sheet which carries thereon an image obtained by enlarging the original image by a scaling factor of 115% with a binding margin of 30 mm.), and (ii) to cause the display to display the second punch setting as the option based on a result of the determination (See Katamoto, Fig. 25, Col. 20 lines 49-52, It is herein assumed that a punching process for punching each copy sheet for formation of binding holes and a stapling process for stapling a stack of plural copy sheets are to be performed in combination as post-processing operations.). 

Referring to Claim 7, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 7 is rejected for the same reasons as discussed in the rejection of claim 1.

Referring to Claim 10, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 10 is rejected for the same reasons as discussed in the rejection of claim 4.

Referring to Claim 11, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 11 is rejected for the same reasons as discussed in the rejection of claim 6.

Referring to Claim 12, arguments analogous to claim 1 are applicable herein.  Thus, the non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by (See Katamoto, Fig. 2, CPU 44, Col. 9 lines 29-46, Operation data on image forming conditions inputted through the operation panel by an operator is inputted to the CPU 44 via the operation panel control unit 47. The CPU 44 outputs control data to the ADF load device 51, the sheet feeding section load device 52, the image reading section load device 53 and the image forming section load device 54 on the basis of the operation data so as to cause the copying machine body 1 to operate in accordance with the image forming conditions inputted by the operator. The CPU 44 outputs display data to the operation panel control unit 47 in accordance with the image forming conditions inputted by the operator. The operation panel control unit 47 serves as a display control section to control a display provided on the operation panel on the basis of the display data inputted from the CPU 44. Thus, the operator can confirm the operation state of the copying machine and the image forming conditions by viewing information displayed on the display.) and various memories stored therein.

Referring to Claim 15, arguments analogous to claim 4 are applicable herein.  Thus, the non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by (See Katamoto, Fig. 2, CPU 44, Col. 9 lines 29-46, Operation data on image forming conditions inputted through the operation panel by an operator is inputted to the CPU 44 via the operation panel control unit 47. The CPU 44 outputs control data to the ADF load device 51, the sheet feeding section load device 52, the image reading section load device 53 and the image forming section load device 54 on the basis of the operation data so as to cause the copying machine body 1 to operate in accordance with the image forming conditions inputted by the operator. The CPU 44 outputs display data to the operation panel control unit 47 in accordance with the image forming conditions inputted by the operator. The operation panel control unit 47 serves as a display control section to control a display provided on the operation panel on the basis of the display data inputted from the CPU 44. Thus, the operator can confirm the operation state of the copying machine and the image forming conditions by viewing information displayed on the display.) and various memories stored therein.

Referring to Claim 16, arguments analogous to claim 6 are applicable herein.  Thus, the non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by (See Katamoto, Fig. 2, CPU 44, Col. 9 lines 29-46, Operation data on image forming conditions inputted through the operation panel by an operator is inputted to the CPU 44 via the operation panel control unit 47. The CPU 44 outputs control data to the ADF load device 51, the sheet feeding section load device 52, the image reading section load device 53 and the image forming section load device 54 on the basis of the operation data so as to cause the copying machine body 1 to operate in accordance with the image forming conditions inputted by the operator. The CPU 44 outputs display data to the operation panel control unit 47 in accordance with the image forming conditions inputted by the operator. The operation panel control unit 47 serves as a display control section to control a display provided on the operation panel on the basis of the display data inputted from the CPU 44. Thus, the operator can confirm the operation state of the copying machine and the image forming conditions by viewing information displayed on the display.) and various memories stored therein.



Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 2, 3, 8, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katamoto (US PAT. No. 6,285,842 B1) in view of Baba (US PG. Pub. 2008/0075559 A1).

	Referring to Claim 2, Katamoto teaches the information processing apparatus according to claim 1 (See Katamoto, Fig. 1, Copy Machine 1), wherein the first punch setting is a setting for executing a punch process once per a sheet (See Fig. 25, Copy Number Display Area 146, Col. 19 lines 50-51, a copy number display area 146 located at the top right of display screen for a Copy Number 1 with a  Widthwise punch setting 152). 

Katamota fails to explicitly teach 
the second punch setting is a setting for executing a punch process twice per a sheet.

However, Baba teaches 
the second punch setting is a setting for executing a punch process twice per a sheet (See Baba, Sect. [0092]-[0093] lines 1-3, when the sheets are not penetrated by the punch hole aligning pin 42 by the hole aligning operation at the first time, in most cases the sheets are penetrated by the punch hole aligning pin 42 by the punch hole aligning operation at the second time by correcting the positional shift of the sheet bundle to some degree by an aligning operation provided by the shape of the front end of the punch hole aligning pin 42 as described above, in this case, when the punch hole is penetrated after a retrial, the operation proceeds from step 12 to step 18 to be finished normally (step 19)…When the sheets are not penetrated by the punch hole aligning pin 42 at a final time of a predetermined number of times of trial (for example, twice), the operation proceeds from step 15 to step 16 to return the punch hole aligning pin 42 to the initial position (step 16).). 

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate the second punch setting is a setting for executing a punch process twice per a sheet. The motivation for doing so would have been to provide a sheet postprocessing apparatus and a sheet postprocessing method having a function of aligning punch holes of a bundle of sheets attached with the punch holes (See Sect. [0001] of the Baba reference).  Therefore, it would have been obvious to combine Katamoto and Baba to obtain the invention as specified in claim 2.

	Referring to Claim 3, Katamoto teaches the information processing apparatus according to claim 1 (See Katamoto, Fig. 1, Copy Machine 1), wherein the first punch setting is a setting for making punch holes along an edge of the sheet (See Katamoto, Widthwise Punch 152, Col. 20 lines 53-58, When a widthwise punch key 152 and a corner staple key 153 are operated, for example, the none key 151 is returned to a normal display state, and the widthwise punch key 152 and the corner staple key 153 are highlighted, as shown in FIG. 26, to indicate that a punching process for formation of binding holes along a left edge of each copy sheet).

Katamota fails to explicitly teach 
the second punch setting is a setting for making punch holes along the edge of the sheet and punch holes at center of the sheet.

However, Baba teaches 
the second punch setting is a setting for making punch holes along the edge of the sheet and punch holes at center of the sheet (See Baba, Sect. [0087],
A front end of the punch hole aligning pin 42 is constituted by a taper shape and can be inserted into the punch hole even when a position of the punch hole of the bundle of sheets is unaligned to provide a wedge action of correcting the position of the unaligned punch hole owing to the taper shape. The one or more of the punch hole aligning pins 42 are respectively arranged at vicinities of left and right end portions of the sheets and distances between a center of each punch hole aligning pin 42 and the sheet front end position restricting plate 9 and a right side wall face of the sheet table 7 are respectively slightly longer than distances between a center of the punch hole of the sheets attached with the punch holes and a front end of the sheet and a side end of the sheet to thereby prevent a movement of the sheet on a plane owing to an error of the position of the punch hole from being hindered in the punch hole aligning operation.). 

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate the second punch setting is a setting for making punch holes along the edge of the sheet and punch holes at center of the sheet. The motivation for doing so would have been to provide a sheet postprocessing apparatus and a sheet postprocessing method having a function of aligning punch holes of a bundle of sheets attached with the punch holes (See Sect. [0001] of the Baba reference).  Therefore, it would have been obvious to combine Katamoto and Baba to obtain the invention as specified in claim 3.

Referring to Claim 8, arguments analogous to claim 2 are applicable herein.   Thus, the method of claim 8 is rejected for the same reasons as discussed in the rejection of claim 2.

Referring to Claim 9, arguments analogous to claim 3 are applicable herein.   Thus, the method of claim 9 is rejected for the same reasons as discussed in the rejection of claim 3.

Referring to Claim 13, arguments analogous to claim 2 are applicable herein.  Thus, the non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by (See Katamoto, Fig. 2, CPU 44, Col. 9 lines 29-46, Operation data on image forming conditions inputted through the operation panel by an operator is inputted to the CPU 44 via the operation panel control unit 47. The CPU 44 outputs control data to the ADF load device 51, the sheet feeding section load device 52, the image reading section load device 53 and the image forming section load device 54 on the basis of the operation data so as to cause the copying machine body 1 to operate in accordance with the image forming conditions inputted by the operator. The CPU 44 outputs display data to the operation panel control unit 47 in accordance with the image forming conditions inputted by the operator. The operation panel control unit 47 serves as a display control section to control a display provided on the operation panel on the basis of the display data inputted from the CPU 44. Thus, the operator can confirm the operation state of the copying machine and the image forming conditions by viewing information displayed on the display.) and various memories stored therein.

Referring to Claim 14, arguments analogous to claim 3 are applicable herein.  Thus, the non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by (See Katamoto, Fig. 2, CPU 44, Col. 9 lines 29-46, Operation data on image forming conditions inputted through the operation panel by an operator is inputted to the CPU 44 via the operation panel control unit 47. The CPU 44 outputs control data to the ADF load device 51, the sheet feeding section load device 52, the image reading section load device 53 and the image forming section load device 54 on the basis of the operation data so as to cause the copying machine body 1 to operate in accordance with the image forming conditions inputted by the operator. The CPU 44 outputs display data to the operation panel control unit 47 in accordance with the image forming conditions inputted by the operator. The operation panel control unit 47 serves as a display control section to control a display provided on the operation panel on the basis of the display data inputted from the CPU 44. Thus, the operator can confirm the operation state of the copying machine and the image forming conditions by viewing information displayed on the display.) and various memories stored therein.

Cited Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furukawa et al. (US PG. Pub. 2013/0256968 A1) discloses an image processor applies a RIP process to PDL data in order of the first through the n-th sheets to convert it into a scanning line type image data. An image forming section 5 receives the image data in sequence to form the image on the sheets. A controller 45 determines whether the RIP process is required for the image data of the n-th sheet or a rear cover. If no RIP process is required, the controller notifies the image forming section of non-RIP process for the n-th sheet. The RIP processed image data for the first through the n-1th sheets is applied to the image forming section. A waiting time for the image data transmission can be reduced. If the rear cover is blank, the high speed ring binding job can be established.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677